             Case 2:17-cr-00013-TSZ Document 139 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
 9                                                            CR17-13 TSZ
                  v.
                                                              MINUTE ORDER
10        MICHAEL N. LEIGHTON,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Defendant’s Motion for Early Termination of Supervised Release, docket
14
     no. 137, is DENIED.
15          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 13th day of August, 2020.
17

18                                                        William M. McCool
                                                          Clerk
19
                                                          s/Karen Dews
20                                                        Deputy Clerk

21

22

23

     MINUTE ORDER - 1
